Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claim(s) 1-2, 4-5 and 10-11 is/are generic to the following disclosed patentably distinct species: 
Species 1 – figs. 1-10, wherein the inertial sensor measures acceleration
Species 2 – figs. 11-17, wherein the inertial sensor measures angular velocity 
If Applicant elects species 1 above, a further election is required below:
Subspecies 1A – figs. 1-6 and 10, wherein the lid 6 is bonded directly to the substrate 2 (see fig. 2) with a bonding member 69 made of a glass frit material (¶42), and the terminals 831, 832, etc. are provided directly on the substrate 2 (the Examiner notes that ¶91 discloses that fig. 10 is a modification of the embodiment in figs. 1-6; fig. 10 is not considered patentably distinct from figs. 1-6, since fig. 10 merely adds the feature of inspection terminals)
Subspecies 1B – figs. 7-9, wherein the lid is bonded to the substrate via an intermediate member 10, the bonding member is made of a metal film (¶46 teaches that the terminals are made of a metal film and ¶85 teaches that the bonding member 69, in this embodiment, is the same material as the terminals), and the terminals 831, 832, etc. are formed on a mounting table 9


Subspecies 2A – figs. 11-15, wherein each angular velocity sensor, of a plurality of angular velocity sensors, has its own respective set of drive combs
Subspecies 2B – figs. 16-17, wherein all the angular velocity sensors share a common set of drive combs, and wherein the inertial sensor has a smaller number of terminals (compared with subspecies 2A) as a result (fig. 11 in species 2A shows a higher number of terminals due to the separate drive combs for each angular velocity sensor)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.C.P./Examiner, Art Unit 2853                                      

/JILL E CULLER/Primary Examiner, Art Unit 2853